Exhibit 10.11

January 26, 2010

W. Richard Roth

C/o SJW Corp.

110 W. Taylor Street

San Jose, CA 95110

Dear Rich:

I wish to inform you that the Executive Compensation Committee of the SJW Corp.
Board of Directors has approved an additional amendment to your January 2008
amended and restated employment agreement with SJW Corp. (the “Restated
Employment Agreement”) that will clarify the payment date provisions in effect
for any severance benefits to which you may become entitled under your Restated
Employment Agreement. Such amendment is in addition to the recent December 2009
amendment to your Restated Employment Agreement that increased your annual rate
of base salary, effective as of January 1, 2010, and provided for an additional
series of pre-determined salary increases.

1. Section 11(a) of your Restated Employment Agreement is hereby amended as
follows:

“(a) You shall continue to be eligible for benefits under the Company’s
Executive Severance Plan (which provides benefits in the event of a qualifying
termination of your employment in connection with a Change in Control, as
defined therein). In addition, if (i) the Company involuntarily terminates your
employment for any reason other than death, disability or Good Cause or you
resign from the Company’s employ for Good Reason and (ii) you are not entitled
to benefits under the Executive Severance Plan in connection with such
termination of your employment, you will be entitled to the following
contractual severance benefits pursuant to this amended and restated agreement:

•     Cash severance equal to three and nine-tenths (3.9) times your annual rate
of Base Salary (at the level in effect at the time of such termination of
employment or at such higher level as was in effect at any time during the
immediately preceding twelve months), payable in a single lump sum on the last
day of the sixty (60)-day period measured from the date you incur a Separation
from Service by reason of such termination of employment, provided that the
release required of you under Section 11(b) below is delivered to the Company
within the applicable time period set forth in such Section 11(b) and such
release is effective and enforceable at that time following the expiration of
any applicable revocation period. In no event shall such lump sum payment be
made later than the last day of such sixty (60)-day period on which the release
is so effective, unless a further deferral is required pursuant to Section 12 of
this restated agreement.



--------------------------------------------------------------------------------

•     Provided you and your spouse and eligible dependents elect to continue
medical care coverage under the Company’s group health care plans pursuant to
the applicable COBRA provisions, the Company will reimburse you for the costs
you incur to obtain such continued coverage for yourself, your spouse and your
eligible dependents (collectively, the “Coverage Costs”) until the earlier of
(x) the end of the thirty-six (36)-month period measured from the date your
employment terminates or (y) the first date on which you are covered under
another employer’s health benefit program without exclusion for any pre-existing
medical condition. During the period for which your COBRA coverage rights are in
effect, such coverage shall be obtained under the Company’s group health care
plans. For the period (if any) following the completion of such COBRA coverage
and continuing through the completion of the limited period for which medical
care coverage is to be provided you hereunder, such coverage shall continue
under the Company’s group health plans or pursuant to one or more other plans or
insurance policies providing equivalent coverage. In order to obtain
reimbursement for your Coverage Costs under each applicable plan or policy, you
must submit appropriate evidence to the Company of each periodic payment of your
Coverage Costs within one hundred twenty (120) days after the required payment
date for those Coverage Costs, and the Company shall within thirty (30) days
after such submission reimburse you for that payment. To the extent you incur
any other medical care expenses reimbursable pursuant to the coverage obtained
in accordance herewith, you shall submit appropriate evidence of each such
expense to the plan administrator within one hundred twenty (120) days after
incurrence of that expense and shall receive reimbursement of the documented
expense within thirty (30) days after such submission or after any additional
period that may be required to perfect the claim. During the period such medical
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of Coverage Costs or other medical care expenses
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of Coverage Costs or other medical care expenses eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no Coverage Costs or other medical care expenses shall
be reimbursed after the close of the calendar year following the calendar year
in which those Coverage Costs or expenses were incurred; and (iii) your right to
the reimbursement of such Coverage Costs or other medical care expenses cannot
be liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs or other medical care expenses are treated as taxable income to
you, the Company shall report the reimbursement as taxable W-2 wages and collect
the applicable withholding taxes, and the resulting tax liability shall be your
sole responsibility.”



--------------------------------------------------------------------------------

2. Except as modified by the foregoing amendment, all the terms and provisions
of your existing Restated Employment Agreement, as amended by the December 2009
amendment, shall continue in full force and effect.

Please contact me should you have any questions concerning the foregoing
amendment. A duplicate original of this amendment agreement is enclosed. Please
sign both copies and return one signed copy to me and retain the second copy for
your records.

Sincerely,

 

SJW Corp.

By:  

/s/ J. Philip DiNapoli

Title:   Chair, Executive Compensation Committee of the SJW Corp. Board of
Directors

I HAVE READ THIS AMENDMENT AGREEMENT AND UNDERSTAND AND ACCEPT ITS TERMS. I SIGN
THIS AMENDMENT AGREEMENT VOLUNTARILY AND FREELY:

 

/s/ W. Richard Roth

   Date: January 26, 2010 W. Richard Roth   